Scott, J.,
delivered the opinion of the court.
This was a suit begun by a bill in chancery, filed by Block and others against Chase and others, to restrain the sale of a printing establishment, known as the office of the St. Louis Post and Mystic Family, and *346for relief. On a decree for Block and others, Chase and others brought the cause to this court, by appeal.
W. F. Chase held the property in trust for his brother, S. P. Chase. It was purchased with money procured by the endorsement of S. P. Chase, and which he afterwards paid. Wm. F. Chase sold one half of it to J. D. Taylor, and took a mortgage on it to secure the payment of the purchase money. Taylor was put in possession of the establishment, and published a paper which was edited by Wm. F. Chase. At the time of his purchase, Taylor gave a declaration in writing, stating, that he held one half of the property in trust for S. P. Chase of Ohio. While things were in this posture, Taylor, to enable him to carry on his business, borrowed six hundred and twenty dollars from E. &. E. Block, to secure the payment of which, he gave a deed of trust on the entire property, to Mandlebaum & Simons, trustees. This deed was duly recorded. It was charged .in the bill and proved, that Whn. F. Chase knew of this deed, consented to it and received a part of the purchase money. E. & E. Block had no notice of the trust of S. P. Chase. Sometime afterwards, Taylor sold the property to Clark and Yost, and took their notes for the purchase money. A difficulty arising between them, in relation.to this transaction, it was referred, and the arbitrators awarded, that the contract between Taylor and Clark & Yost should be rescinded, the notes delivered up, and the property placed in the hands of Ladew, one of the arbitrators, to be sold for the benefit of Sol. P. Chase, or to pay debts for which he was bound, as endorser for W. F. Chase. E. & E. Block were no parties to this arbitration. Ladew, being about to sell the property under the award, an injunction, the foundation of this suit, was applied for and. obtained. It was objected, in the answer, that there was no equity in the bill. It was abundantly shown,that S. P. Chase had advanced the money with which the property was purchased by W. F. Chase, and that the latter was legally indebted to him. J. D. Taylor, having made no answer nor defence, was examined as a witness. He was objected to.
On a hearing, the court decreed that the property be sold, and that after paying what remained of the debt of E. & E. Block, which was reduced on account of usury, the balance should be applied to the benefit of Sol. P. Chase.
The objection, that Taylor was not a competent witness, cannot bé sustained. He stood indifferent between the parties. Whoever prevailed, the property in controversy would be liable to satisfy debts for which he was bound. It was encumbered with debts, due by him both *347to Block and to Chase. Under the bill, as it stood, there could have been no relief against him. He was a mere formal party.
On the merits, the case is with complainants. J. D. Taylor was trustee of one half of the property for S. P. Chase. He was in possession of the property and in law was the legal owner. Chase had a mere trust, recognized and enforced against mala fide purchasers and encumbrances. The instrument declaring his trust, was not recorded. It is not pretended that the Blocks had any notice of the trust. They are then protected by the statute regulating fraudulent conveyances. They' advanced their money on the faith of property in the possession of one who had the legal title, and without any knowledge of the rights of othei’s. They are bona fide purchasers, for a valuable consideration, against whom equity will not relieve. As to the other half of the property, it seems that there was a mortgage on it to W. F. Chase. Taylor was in possession, and having purchased half of the establishment, he gave a mortgage to secure the payment of the purchase money. This deed was unrecorded, and under the statute concerning fraudulent conveyances, the deed of trust, for the benefit of the Blocks, must prevail over the unrecorded deed. That act prescribes, that no unrecorded deed of trust or mortgage of personal property shall be valid against purchasers or creditors, unless possession accompanies the deed.
As to the question of jurisdiction, it may be remarked, that there was no demurrer to the bill. It is not allowable, to insist on the defence, that a party has an adequate remedy at law on the trial of the merits of the cause. By repeated decisions of this court, such an obligation can only be raised by a demurrer to the bill: 10 Mo. Rep., Martin vs. Green.
The other judges concurring, the decree will be affirmed.